         Case 1:18-cv-10919-DLC Document 59 Filed 12/29/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
MELANIE RAYDO and DANIEL LANG,         :
                                       :
                         Plaintiffs,   :
                                       :
               -v-                     :
                                       :                 18cv10919 (DLC)
THE CITY OF NEW YORK, NEW YORK CITY    :
POLICE OFFICER ERIC RODRIGUEZ          :                       ORDER
individually and in his official       :
capacity, NEW YORK CITY POLICE OFFICER :
JOHN DOE #1, individually and in his   :
official capacity, and NEW YORK CITY   :
POLICE OFFICERS JOHN AND JANE DOES #2- :
#10, individually and in their         :
official capacities,                   :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     On May 20, 2021, the defendants’ motion for summary

judgment was granted.       The plaintiffs’ motion for

reconsideration was denied on October 6.          On November 12, the

Court of Appeals granted the plaintiffs’ motion to withdraw

their appeal.      On December 14, the defendants applied for an

award of costs in the amount of $1,041.80.           The plaintiffs have

opposed, making various representations regarding their health

and financial condition in an attorney declaration.            It is

hereby
         Case 1:18-cv-10919-DLC Document 59 Filed 12/29/20 Page 2 of 2




     ORDERED that the plaintiffs shall promptly provide to the

defendants any information that the defendants seek to confirm

the representations made in counsel’s declaration.

     IT IS FURTHER ORDERED that the defendants shall make any

further submission in support of their application by January

21, 2021.

Dated:       New York, New York
             December 29, 2020


                                    __________________________________
                                              DENISE COTE
                                      United States District Judge




                                      2
